Title: To George Washington from Major General William Heath, 10–11 January 1780
From: Heath, William
To: Washington, George


          
            Dear General
            Robinson’s House [N.Y.] Jany 10th[–11] 1780
          
          The last evening the North Redoubt was discovered to be on fire; at the Southwest corner, on the out side, about two feet below the top of the Parapet, & within the face, or outside timbers; the fire appeared to be makeing its way towards the Magazine,

which is in that end of the bomb proof, and where at that time, were ten barrells of powder, which at first much alarmed the Garrison; but the Powder & about 100 barrells of provissions, were immediately & safely removed. As soon as I received information of the fire, I sent to West Point (being the nearest Post from which assistance could be afforded) and desired General Patterson, instantly to send over 100 men with axes Shovells &c.—this was done with great expedition, & the fire after some time happily extinguished, without any great damage to the works, altho, appearances for some time were very serious. How the fire in that place began, & whether by accident or design, is yet a mystery. I shall order the most critical enquiry into the matter. The two Redoubts are garrisoned by Captain Walkers Company of Artillery, & a Sergeants Guard of Infantry in each. Captain Walker appears to be a most judicious, active & vigilant Officer.
          I have this day surveyd the damage, and find that it will be very easily repaired, haveing been principally occassioned by starting a few timbers at the Corner to come at the fire, which will be placed down again. Since it is my duty to make this report, I take the liberty to make another, which I did not intend to trouble your Excellency with (at least not untill I reported the conclusion of the whole) viz. that on the morning of the first of January, sixty odd Soldiers of the Garrison of West Point, who had entertained a most absurd & groundless opinion, that thier time of service expired the first instant, altho engaged for three years, & enlisted at different periods since January 1777, slung their packs & went of[f] with arms & accoutrements compleat. As soon as it was known, Captain Bailey with 100 men was ordered to pursue, & bring them back, dead or alive. They proceded up the West side of the river, not being able to pass at West Point, either in boats or on the ice. Not knowing, as they had so much the start of Captain Bailey, but they might reach Fish Kill before him & pass there; I sent off an Express to the Commanding Officer of the Regiment at that place, to be in rea⟨d⟩iness to stop them. Fortunately Captain Bailey overtook them at New Windsor, and without any opposition, escorted them safely back to West Point, on monday the 3d inst.; where a number of the Principals are closely confined, & the rest set at liberty. A Court Martial is now sitting for the tryal of them, & probably some will

meet the punishment they deserve. It appears to have been a plan for Those belonging to the Massachusetts Brigades to have rendezvoused at Fish Kill, and from there procede to Danbury, and after being joined by those of General Poors Brigade, of like sentiments to march home. The early measures taken disconcerted their plan. Several Sergeants went off with, and led the men. A Sergeant in Colonel Bigelows Regt who had expressed his sentiments a day or two before rather too freely, was confined, tryed & sentenced to receive one hundred lashes & be reduced to the ranks; this was executed at the head of the Brigade at roll call the evening of the 31st ulto, and I believe with good effect; for not a single man went off from the Quarters of the Brigade, altho near sixty, belonging to General Glovers Brigade, went off from the lines; where they had not heard what had taken place in the Brigade. Parties were immediately sent after these, but whether they are overtaken, or were stopped by General Poor, or the Light horse, is not yet known. Should they escape our parties, as soon as I am ascertained of it, shall write the Genl Assembly, requesting that they may be immediately apprehended & sent back in the most exemplary manner. We are now perfectly quiet, and not a lisp is heard of going home, before terms of service are fully expired. I am sor[r]y that the Contents of this letter are such, as tend to give Your Excellency pain—they have given me much, but I would have born it alone, did I not think it my duty to report them. I have the Honor to be with the greatest respect Your Excellencys Most Obedient Servant
          
            W. Heath
          
          
            P.S. Jany 11th I am this moment informed that all the Mutineers, that went off from the Lines, were overtaken secured & are bringing back.
            
              W.H.
            
          
        